Exhibit 10.14

EXECUTION VERSION

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS. ASTERISKS DENOTE SUCH OMISSIONS.

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of November 20,
2012, is made by Ameridrives International, LLC, Inertia Dynamics, LLC, Kilian
Manufacturing Corporation, TB Wood’s Incorporated, Warner Electric LLC and
Warner Electric Technology LLC (each a “Grantor” and, collectively, the
“Grantors”), in favor of JPMorgan Chase Bank, N.A., as administrative agent for
the Secured Parties defined in the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of November 20, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Altra Holdings, Inc. and certain of its
subsidiaries party thereto (collectively, the “Borrowers”), the lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent, the
Lenders have agreed to extend credit and make certain financial accommodations
to the Borrowers;

WHEREAS, the Lenders are willing to extend credit and make such financial
accommodations under the Credit Agreement, but only upon the condition, among
others, that the Borrowers, the Grantors and certain other subsidiaries of the
Borrowers shall have executed and delivered to the Administrative Agent, for the
benefit of the Secured Parties, that certain Pledge and Security Agreement dated
as of November 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”); and

WHEREAS, pursuant to the Credit Agreement and the Security Agreement, each
Grantor is required to execute and deliver to the Administrative Agent this
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby grants
to the Administrative Agent a continuing first priority security interest in all
of such Grantor’s right, title and interest in, to and under the following,
whether presently existing or hereafter created or acquired (collectively, the
“Patent Collateral”):

2.1. all of its Patents, including those referred to on Schedule I hereto;

2.2. all reissues, divisions, continuations, continuations-in-part, renewals,
extensions and reexaminations of the foregoing; and

2.3. all Proceeds of the foregoing, including, without limitation, any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Patent.

3. SECURITY AGREEMENT. The security interests granted pursuant to this Agreement
are granted in conjunction with the security interests granted to the
Administrative Agent pursuant to the



--------------------------------------------------------------------------------

Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the security interest
in the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event of a conflict
between the provisions of this Agreement and the Security Agreement, the
Security Agreement shall control.

4. AMENDMENTS IN WRITING. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by an instrument
in writing signed by the Administrative Agent and the Grantors.

5. GOVERNING LAW. This Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed in accordance with, the laws of the
State of New York.

6. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy or other
electronic transmission (including “PDF”) of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.

[Remainder of this page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GRANTORS:

AMERIDRIVES INTERNATIONAL, LLC

INERTIA DYNAMICS, LLC

KILIAN MANUFACTURING CORPORATION

TB WOOD’S INCORPORATED

WARNER ELECTRIC LLC

WARNER ELECTRIC TECHNOLOGY LLC

By:  

/s/ Glenn Deegan

Name:   Glenn Deegan Title:   Secretary

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Sr. Vice President

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS

 

Grantor   Patent Name   Patent Number     Issue Date   Ameridrives
International, LLC   Driveshaft With Sealed Slip Joint Seal     5,655,968       
8/12/1997    Inertia Dynamics, LLC   Power-Off Brake With Manual Release    
5,915,507        6/29/1999    Inertia Dynamics, LLC   Clutch System and Method  
  6,488,133        12/3/2002    Inertia Dynamics, LLC   Electromagnetic Disk
Brake With Rubber Friction Disk Braking Surface     6,161,659        12/19/2000
   Kilian Manufacturing Corporation   Bearing Assembly for a Steering Assembly  
  7,637,667        12/29/2009    TB Wood’s Incorporated   Flexible Coupling with
End Stress Relief Structure     5,611,732        6/16/1998    TB Wood’s
Incorporated   Flexible Coupling Device     7,390,265        3/18/1997    Warner
Electric LLC   Electromechanical screw drive actuator     6,927,513       
8/9/2005    Warner Electric Technology LLC   Clutch with spacer for supporting a
bearing     5,285,882        2/15/1994    Warner Electric Technology LLC   Rotor
for electromagnetic coupling     5,305,865        4/26/1994    Warner Electric
Technology LLC   Sprag retainer with rotational restraint     5,337,869       
8/16/1994    Warner Electric Technology LLC   Electromagnetic coupling armature
assembly adaptable to various types of hubs     5,370,209        12/6/1994   
Warner Electric Technology LLC   Sound-damping armature assembly for an
electromagnetic coupling     5,372,228        12/13/1994    Warner Electric
Technology LLC   High strength electromagnetic coupling disc     5,445,259     
  8/29/1995    Warner Electric Technology LLC   Clutch/brake assembly    
5,549,186        8/27/1996    Warner Electric Technology LLC   Method of
manufacturing a component for an electromagnetic friction clutch assembly    
5,708,955        1/13/1998    Warner Electric Technology LLC   Formlock shoes
with flats     5,865,284        2/2/1999    Warner Electric Technology LLC  
Anti-slip insert for a backstopping clutch     6,257,388        7/10/2001   
Warner Electric Technology LLC   Armature for a Selectively Engageable and
Disengageable Coupling     6,364,084        4/2/2002    Warner Electric
Technology LLC   Armature for a Selectively Engageable and Disengageable
Coupling     6,557,236        5/6/2003    Warner Electric Technology LLC   Drive
assembly with lightweight backstopping clutch     7,261,196        8/28/2007   



--------------------------------------------------------------------------------

Warner Electric Technology LLC   Balanced flow cooling water jacket    
7,374,027        5/20/2008      Warner Electric Technology LLC   Automatically
releaseable bidirectional overrunning clutch     7,389,863        6/24/2008     
Warner Electric Technology LLC   Rotational coupling device     7,493,996       
2/24/2009      Warner Electric Technology LLC   Rotational coupling device    
7,527,134        5/5/2009      Warner Electric Technology LLC   Dual actuator
friction brake assembly     7,556,128        7/7/2009      Warner Electric
Technology LLC   Liquid cooled brake assembly     7,591,349        9/22/2009   
  Warner Electric Technology LLC   Rotational coupling device with sealed key  
  7,721,864        5/25/2010      Warner Electric Technology LLC   Rotational
coupling device     7,732,959        6/8/2010      Warner Electric Technology
LLC   Balanced flow cooling water jacket     7,766,134        8/3/2010     
Warner Electric Technology LLC   Dual actuator friction brake assembly    
7,900,752        3/8/2011      Warner Electric Technology LLC   Rotational
coupling device     7,975,818        7/12/2011      Warner Electric Technology
LLC   Torque arm assembly for a backstopping clutch     7,987,960       
8/2/2011      Warner Electric Technology LLC   Safety control for releasable
backstopping clutch     8,038,575        10/18/2011      Warner Electric
Technology LLC   Rotational coupling device with wear compensation structure    
8,123,012        2/28/2012     

PATENT APPLICATIONS

 

Grantor    Patent Name    Application No.    Filing Date Inertia Dynamics, LLC
   Wrap Spring Clutch Coupling With Quick Release Feature    12/868,007   
8/25/2010 Inertia Dynamics, LLC    Wrap Spring Clutch Coupling With Forced
Spring Clearance Disengagement    12/968,972    12/15/2010 Warner Electric
Technology LLC    Liquid Cooled Brake With Support Columns    11/670,698   
2/2/2007 Warner Electric Technology LLC    Rotational Coupling Device With
Improved Drive Key Retention Structure    12/048,638    3/14/2008 Warner
Electric Technology LLC    ***    ***    *** Warner Electric Technology LLC   
Rotational Coupling Device With Wear Compensation Structure    13/348,994   
1/12/2012 Warner Electric Technology LLC    ***    ***    *** Warner Electric
Technology LLC    ***    ***    *** Warner Electric Technology LLC    ***    ***
   *** Warner Electric Technology LLC    ***    ***    *** Warner Electric
Technology LLC    ***    ***    *** Warner Electric Technology LLC    ***    ***
   ***